Citation Nr: 1745595	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  12-30 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), to include as secondary to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to October 1980, from April 1986 to December 1992, and from June 2006 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board observes that in the Veteran's December 2015 substantive appeal he requested a Board videoconference hearing.  However, in correspondence received in May 2016, it was reported that the appellant wished to withdraw his request for a Board hearing.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.  38 C.F.R. § 20.704(e) (2016). 

The Board observes that in the October 2012 rating decision, the RO denied service connection for tinnitus.  The Veteran filed a Notice of Disagreement in November 2012 and a Statement of the Case was issued in November 2015.  The Veteran filed a timely substantive appeal.  However, in a July 2016 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent disability rating, effective June 13, 2016.  The grant of service connection constitutes a full award of the benefit sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the appellant has initiated an appeal with the initial rating or effective date assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Right Knee Disability 

The Veteran asserts that service connection for a right knee disability is warranted.  Specifically, he contends that the condition is due to a fall during active service. 

In a May 2011 private medical opinion, the physician indicated that the Veteran received treatment from her for right knee pain.  However, records of such treatment have not been associated with the claim file.  On remand, outstanding medical records must be obtained.  

Additionally, in the May 2011 private medical opinion, the physician opined that the Veteran's right knee disability was due to the reported in-service fall.  In so finding, she noted that a knee injury was not identified at that time, but it was not taken into account the impact that the injury could produce in the joints of greater support and elements of greater fragility.  However, the physician did not specify how the in-service injury caused or impacted the appellant's current right knee disability.  The AOJ should contact the Veteran and provide him the opportunity to submit clarification from the physician (or another health professional) with regard to the May 2011 medical opinion.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (citing 38 C.F.R. § 4.2 to indicate that return of a private medical report to obtain clarifying information may be appropriate). 

Moreover, the Veteran was provided a VA examination in August 2011 at which time the examiner opined the current right knee disability is less likely than not due to the in-service injury.  The examiner reasoned, in part, that the right knee issues resolved within two days from the injury and thus the current right knee problems would be due to an event post service.  The Board finds this opinion inadequate as the VA examiner does not appear to reconcile the Veteran's reports of continuity of symptomatology, right knee pain, with the assessment that the injury in service resolved within two days.  Moreover, the examiner did not discuss the positive nexus opinion from the private physician.  Therefore, an addendum opinion is needed.  

Gastrointestinal Disability 

The appellant also contends that service connection is warranted for a gastrointestinal disability.  In part, he argues that the condition is secondary to his service connected disabilities, to include medication used to treat the conditions.  

The Veteran was provided a VA examination in June 2012.  Although the VA examiner determined that the appellant's gastrointestinal disability was not related to active service, he did not provide an opinion as to whether the condition was secondary to the appellant's service-connected disabilities.  On remand such opinion must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the issues on appeal, to specifically include treatment for his right knee disability.  After obtaining any necessary information and authorization from the appellant, the AOJ should undertake the necessary efforts to obtain any additional VA and/or private medical records pertinent to the Veteran's claims.

2.  Contact the Veteran and afford him the opportunity to submit any clarification to the May 2011 private medical opinion with respect to the etiology of his right knee disability.

3.  After the developments in (1) and (2) above have been completed, obtain an addendum opinion from the August 2011 VA examiner or other  suitably qualified VA examiner regarding the nature and etiology of the Veteran's right knee disability.  Access to records in the Veteran's electronic claim file should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The examiner is to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right knee disability was incurred in service or is otherwise causally related to his active service or any incident therein, to include the in-service fall.

The examiner is asked to specifically consider and address the Veteran's contentions of continuity of symptomatology as well as the private physician's opinion of May 2011 and any additional private medical opinion obtained as a result of this remand.  

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering an opinion, the examiner must discuss the May 2011 private opinion and any addendum medical opinion.

4.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's gastrointestinal disability.  Access to records in the Veteran's electronic claim file should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The examiner should provide opinions for the following:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's gastrointestinal disability was caused by his service-connected disabilities, to include medication used to treat the conditions?

(b) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's gastrointestinal disability has been aggravated (chronically worsened) by his service-connected disabilities, to include medication used to treat the conditions?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

5.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record. If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond. The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



